DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Amendment
The Amendments, filed on 01/27/2021, have been received and made of record. In response to the most recent Office Action, dated 10/29/2020, claims 12, 22 and 27 have been amended, and claims 34 and 35 have been cancelled.

Response to Arguments
Applicant’s amendments, filed on 01/27/2021, have been entered and fully considered. In light of the amendments, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments are rendered moot. 



Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claims 12, 22, 34 and 35 reciting the machine side converter and grid side converter must be shown or the feature(s) canceled from the claim(s).  Claims 12 and 22 recite that each of the plurality of converters comprises a machine side and grid side converter however the figures only show a box diagram of the power converter and shows no details of which components the plurality of converters comprises of, e.g., Figure 2 of Applicant’s disclosure shows two converters PC1 and PC2 (the plurality of power converters) but does not show a machine side and grid side converter. Claims 34 and 35 further recite how the grid side and machine side converters are connected and the connection of a DC link. It seems that the capacitor in Figure 2 is the DC link but the connection of the machine side converter and grid side converter to the DC link and the respective AC output terminals of each of the machine side converter and grid side converter is not shown. Also the specification does not shed any light into what the MSC and GSC components are and how these components are specifically connected. The specification merely describes that these components are present and seems to only refer to these components in the background section and the section identifying the problem the Applicant is looking to solve. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34 and 35, both claims recite “wherein for each of the plurality of converters, the MSC and GSC are connected through a DC link; the MSC comprises AC output terminals; and the GSC comprises AC output terminals; and wherein the free end for each of the plurality of filtering windings is configured for connection to the AC output terminals of one of the MSC and the GSC of the corresponding one of the plurality of power converters.” This claim is indefinite due to the claims and specification being unclear on how the machine side converter (MSC) and the grid side converter (GSC) are connected to one another and connected to the free end for each of the corresponding plurality of filtering windings. If the MSC and GSC are connected on one end to each other through a DC link and on the other end connected to the output which connects to the free end then where and how is the source that is providing power to the system connected to both of them. The claim seems to imply that 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 104079195A – Translation Attached) in view of Zhang (“Impact of Interleaving on AC Passive Components of Paralleled Three-Phase Voltage-Source Converters”).
Regarding claim 12, Shi teaches an output filter (Figure 4 Components 450+470; Components seen in more detail in Figure 5; See Annotated Figure 5A Below) for a power conversion system (Figure 8 is a power conversion system that comprises conversion modules 820, 830 and 840; Paragraph 0097 states that any configuration from Figures 1-6 can be applied to 820, 830 and 840; Figure 4; See Annotated Figure 4A Below) having a plurality of power converters connected in parallel (Figure 4A Components 440 and 430 are power converters connected in parallel), the output filter (Figure 4A Components 450+470; Figure 5A) comprising: a single magnetic core (Figure 5A Component CORE) configured for coupling to all of the plurality of power converters in the power conversion system (Figure 5A Component CORE is coupled to Components L1, L2 and L through their respective windings and Components L1 and L2 are coupled to their respective power converters, 430 and 440, as seen in Figure 4), the magnetic core comprising a plurality of segments (Figure 5A Components S1 and S2) and an additional segment different from the plurality of segments (Figure 5A Component SAD); a plurality of filtering windings (Figure 5A Components W1 and W2) each wound around a corresponding one of the plurality of segments  of the magnetic core (Figure 5A Component W1 is wound around Component S1 and Component W2 is wound around Component S2) and corresponding to one of the plurality of power converters (Figure 5A Component W1 corresponds to power converter Component 430 in Figure 4; Figure 5A Component W2 corresponds to power converter Component 440 in Figure 4), each of the plurality of filtering windings comprising a free-end (Figure 5A Components CPC1 and CPC2 are the free ends for Components W1 and W2, respectively) configured for connection to an output of a corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440; Translation Paragraphs 0069-0072) and a second end (Figure 5A Component N), the second ends of all of said filtering windings being electrically connected to each other in a common connection (Figure 5A Components W1 and W2 have a second end coupled to Component N); at least one additional winding Figure 5A Component WAD), said additional winding comprising a free-end (Figure 5A Component Cg) for being connected to an electrical grid (Figure 4A Component Cg is connected to Component 420 in Figure 4A which is an AC voltage going to a grid) and a second end connected to the common connection (Figure 5A Component WAD has a second end connected to Component N).

    PNG
    media_image1.png
    585
    1188
    media_image1.png
    Greyscale

Shi does not teach wherein each of the plurality of converters comprising a machine side converter (MSC) and a grid side converter (GSC). 
Zhang teaches a power converter (Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and GSC are connected through a DC link (Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Regarding claim 13, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the magnetic core comprises a limb for each of the plurality of filtering windings (Figure 5A Component L1 is a limb for Component W1; Component L2 is a limb for Component W2) and an additional limb for the additional winding (Figure 5A Component L is a limb for Component WAD), wherein each segment around which a filter winding is wound is a corresponding one of the limbs of the magnetic core (Figure 5A Components W1 and L1 correspond to Component S1; Component W2 and L2 correspond to Component S2).

Regarding claim 14, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the limbs are parallel (Figure 5A Components L1 and L2 are in parallel; Figure 4A Components L1 and L2 are in parallel).

Regarding claim 15, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the limbs are connected to each other with segments of the magnetic core that are not wound with filter windings (Figure 5A shows that Components L1 and L2 are connected to each other with the top and bottom segment of Component CORE that are not wound with Components W1 and W2).

Regarding claim 16, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the plurality of windings are connected forming a single phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output).

Regarding claim 17, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the plurality of windings are connected forming a three phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output; Figure 8 Component 820 would be one conversion module which is seen in Figure 4A; Paragraph 0097 states this; When components within Figure 4A and 5A are connected they form a three phase reactor in Figure 8 with the other conversion modules that are the same in configuration).

Regarding claim 18, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the plurality of filtering windings and the additional winding provide impedance for normal currents from each of the plurality of power converter to the electrical grid and for crossed currents between the plurality of power converters to which the output filter is connected (Paragraphs 0052-0054; 0069-0071; These passages highlight the operation and configuration of the filter circuit; The filter circuit is a LCL filter with magnetic coupling that will provide filtering for normal current and reverse current).

Regarding claim 19, Shi and Zhang teach all the limitations of claim 18. Shi further teaches wherein the normal current from the plurality of power converters to the electrical grid is filtered by the plurality of filtering windings and the additional winding (Figure 4A Components 430 and 440’s output is filtered by Components 450 and 470 which are shown with their respective windings in Figure 5A).

Regarding claim 20, Shi and Zhang teach all the limitations of claim 19. Shi further teaches wherein the crossed current between the plurality of power converters is filtered by the plurality of filtering windings (Figure 5A Components L1/W1 and L2/W2 are magnetically coupled and provides a circulating current filter which filters reverse/cross current).

Regarding claim 21, Shi and Zhang teach all the limitations of claim 20. Shi further teaches wherein the plurality of filtering windings are wound over the segments in a series-aiding configuration, so that circulation of crossed currents between the plurality of power converters that are connected to the output filter is limited (Figure 5A Components L1/W1 and L2/W2 are coupled inductors forming a series connection this is also seen in the configuration of Components L1 and L2 in Component 450 of Figure 4A).

Regarding claim 22, Shi teaches a power conversion system (Figure 8 is a power conversion system that comprises conversion modules 820, 830 and 840; Paragraph 0097 states that any configuration from Figures 1-6 can be applied to 820, 830 and 840; Figure 4; See Annotated Figure 4A Above) comprising: a plurality of power converters connected in parallel (Figure 4A Components 440 and 430 are power converters connected in parallel), and at least one output filter (Figure 4 Components 450+470; Components seen in more detail in Figure 5; See Annotated Figure 5A above), comprising: a single magnetic core (Figure 5A Component CORE) configured for coupling to all of the plurality of power converters in the power conversion system (Figure 5A Component CORE is coupled to Components L1, L2 and L through their respective windings and Components L1 and L2 are coupled to their respective power converters, 430 and 440, as seen in Figure 4), the magnetic core comprising a plurality of segments (Figure 5A Components S1 and S2) and an additional segment different from the plurality of segments (Figure 5A Component SAD); a plurality of filtering windings (Figure 5A Components W1 and W2) each wound around a corresponding one of the plurality of segments  of the magnetic core (Figure 5A Component W1 is wound around Component S1 and Component W2 is wound around Component S2) and corresponding to one of the plurality of power converters (Figure 5A Component W1 corresponds to power converter Component 430 in Figure 4; Figure 5A Component W2 corresponds to power converter Component 440 in Figure 4), each of the plurality of filtering windings comprising a free-end (Figure 5A Components CPC1 and CPC2 are the free ends for Components W1 and W2, respectively) configured for connection to an output of a corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440; Translation Paragraphs 0069-0072) and a second end (Figure 5A Component N), the second ends of all of said filtering windings being electrically connected to each other in a common connection (Figure 5A Components W1 and W2 have a second end coupled to Component N); at least one additional winding wound around the additional segment of the magnetic core (Figure 5A Component WAD), said additional winding comprising a free-end (Figure 5A Component Cg) for being connected to an electrical grid (Figure 4A Component Cg is connected to Component 420 in Figure 4A which is an AC voltage going to a grid) and a second end connected to the common connection (Figure 5A Component WAD has a second end connected to Component N), wherein the free-end of each of the plurality of filtering windings is connected to an output of a corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440).
Shi does not teach wherein each of the plurality of power converters comprises a machine side converter (MSC) and a grid side converter (GSC).
Zhang teaches a power converter (Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the the AC output terminals of one of the MSC and the GSC of the power converter is connected to an output (Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Regarding claim 23, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 24, Shi and Zhang teach all the limitations of claim 16. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 25, Shi and Zhang teach all the limitations of claim 17. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 26, Shi and Zhang teach all the limitations of claim 18. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 27, Shi and Zhang teach all the limitations of claim 22. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 28, Shi and Zhang teach all the limitations of claim 14. Shi further teaches wherein the limbs are connected to each other with segments of the magnetic core that are not wound with filter windings (Figure 5A shows that Components L1 and L2 are connected to each other with the top and bottom segment of Component CORE that are not wound with Components W1 and W2).

Regarding claim 29, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the plurality of windings are connected forming a single phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output).

Regarding claim 30, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the plurality of windings are connected forming a three phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output; Figure 8 Component 820 would be one conversion module which is seen in Figure 4A; Paragraph 0097 states this; When components within Figure 4A and 5A are connected they form a three phase reactor in Figure 8 with the other conversion modules that are the same in configuration).

Regarding claim 31, Shi and Zhang teach all the limitations of claim 12. Shi does not teach wherein each of the plurality of filtering windings has a same number of turns.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Shi to incorporate having the filtering windings to have the same number of turns. The advantage of this design that an equal amount of voltage and current is applied to the filter and output thus providing a more balanced output. 

Regarding claim 32, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein a number of turns of each of the plurality of filtering windings is based on switching frequencies applied over the plurality of power converters (Translation Paragraph 0048 shows that the number of turns is based partly on the switching frequency).

Regarding claim 33, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein a number of turns of each of the plurality of filtering windings is based on a characteristic of an electrical grid or a generator to which the power conversion system is connected (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location; Figure 5A Component N is a neutral line for a power grid as described in Paragraph 0099 of the translation thus Component is a characteristic of an electrical grid).

Regarding claim 34, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the free end for each of the plurality of filtering windings is configured for connection to the output terminal of the corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440).
Shi does not teach wherein for each of the plurality of converters, the MSC and GSC are connected through a DC link; the MSC comprises AC output terminals; and the GSC comprises AC output terminals; and wherein the AC output terminal of one of the MSC and the GSC of the corresponding one of the plurality of power converters is connected to an output. 
Zhang teaches a power converter (Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and GSC are connected through a DC link (Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Regarding claim 35, Shi and Zhang teach all the limitations of claim 22. Shi further teaches wherein the free end for each of the plurality of filtering windings is configured for connection to the output terminal of the corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440).
Shi does not teach wherein for each of the plurality of converters, the MSC and GSC are connected through a DC link; the MSC comprises AC output terminals; and the GSC comprises AC output terminals; and wherein the AC output terminal of one of the MSC and the GSC of the corresponding one of the plurality of power converters is connected to an output. 
Zhang teaches a power converter (Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and GSC are connected through a DC link (Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the the AC output terminals of one of the MSC and the GSC of the power converter is connected to an output (Figure 2 Components A, B, and C are connected to a filter).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagoner (US 2013/0301327) teaches system and method of parallel converter current sharing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839